UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------x
DOROTHY NESKE and CHRISTOPHER NESKE,
as Parents and Natural Guardians of A.N., and
DOROTHY NESKE and CHRISTOPHER NESKE,
Individually,                                                                             COMPLAINT

                                    Plaintiffs,                                           20-CV-______

                  -against-

RICHARD CARRANZA, in his official capacity as
Chancellor of the New York City Department of
Education and THE NEW YORK CITY DEPARTMENT
OF EDUCATION,
                                    Defendants.
--------------------------------------------------------------------------x

        Plaintiffs DOROTHY NESKE and CHRISTOPHER NESKE (“Parents”), the parents and

natural guardians of A.N.1, in the above-captioned case, as and for their Complaint, allege as

follows:

                                      JURISDICTION AND VENUE

    1. The instant case arises under a federal statute, the Individuals with Disabilities Education

        Act (20 U.S.C. §1400, et seq.) (“IDEA”) and the regulations of the United States

        Department of Education, which were promulgated pursuant to authority granted by the

        statute (34 C.F.R. Part 300).

    2. This Court has subject matter jurisdiction of this matter under 28 U.S.C. §1331, in that the

        claims arise under federal law (IDEA), 28 U.S.C. §1343(a), in that the claims arise under

        laws providing for the protection of civil rights, and under 42 U.S.C. §1983.



1
 Although the full names of the Parents are used in the Complaint herein, pursuant to the federal Family Educational
Rights and Privacy Act (“FERPA”), 20 U.S.C. §1232g (and 34 C.F.R. Part 99), Plaintiffs’ counsel is using the initials
of the Student to protect the Student’s privacy.
3. To the extent, if any, that this case involves questions of special education rights under

   New York State law, this Court has supplemental jurisdiction pursuant to 28 U.S.C. §1367.

4. Pursuant to 28 U.S.C. §1391(b), venue is properly placed within the Eastern District of

   New York in that Defendants Richard Carranza, Chancellor of the New York City

   Department of Education and the New York City Department of Education (“DOE”)

   maintain business offices in Kings County (Brooklyn).

5. Plaintiffs are entitled to costs and attorneys’ fees under 42 U.S.C. §1988(b) and 20 U.S.C.

   §1415(i), if determined to be the prevailing party.

                              FACTUAL ALLEGATIONS

6. Plaintiffs DOROTHY NESKE and CHRISTOPHER NESKE (“Parents”) are A.N.’s

   parents.

7. A.N. is a nine-year-old-boy who suffers from a brain injury. As a result of his brain injury,

   he has global developmental impairments. These impairments adversely affect his

   educational abilities and performance. A.N. is nonverbal and non-ambulatory, has highly

   intensive management needs, and requires a high degree of individualized attention,

   instruction, and intervention.

8. A.N. is classified as a student with a disability pursuant to the IDEA and New York State

   Education Law, and is a resident of New York City. As such, DOE is obligated to provide

   him with a Free Appropriate Public Education (“FAPE”) pursuant to IDEA. Accordingly,

   DOE must provide A.N. with an appropriate educational placement, set forth in an

   Individualized Education Program (“IEP”), for every school year.

9. A.N. was a student at the International Academy of Hope (“iHOPE”) during the 2017-2018

   school year. iHOPE, located in New York City, is an education program that focuses on
   educating school-aged students with brain injuries and brain-based disorders. During that

   school year, A.N. received all of his academic and related services at iHOPE. He had an

   extended school day and was part of a twelve (12)-month academic program. A.N. attended

   a 6:1:1 class and also had the services of a 1:1 paraprofessional during the school day. He

   received special education related services (Assistive Technology Services, Occupational

   Therapy, Physical Therapy, Speech and Language Therapy, and Vision Education

   Services), as well as assistive technology devices, and special transportation services that

   consisted of a 1:1 transportation paraprofessional, a wheelchair accessible vehicle with air

   conditioning, and limited travel time of no more than 60 minutes.

10. During the 2017-2018 school year, Parents asserted that DOE had not offered or provided

   A.N. a FAPE and commenced a due process proceeding by filing an administrative due

   process complaint (“DPC”) against DOE.

11. By decision dated March 6, 2018 (IHO Case No. 170640), Impartial Hearing Officer

   Sharyn Finkelstein, who was appointed by DOE pursuant to the New York State Education

   Department’s rules and procedures, issued a Findings of Fact and Decision (“FOFD”). This

   FOFD found that A.N.’s educational program and placement at iHOPE was appropriate

   and ordered DOE to fund A.N.’s educational program at iHOPE for the 2017-2018 school

   year. Neither party appealed from the decision.

12. On June 21, 2018, Parents advised DOE, through a statutory “ten-day notice,” of their

   intent to enroll A.N. in the International Institute for the Brain (“iBRAIN”) for the 2018-

   2019 school year and to seek public funding for A.N.’s education at iBRAIN. Like iHOPE,

   iBRAIN is located in New York City, and is an education program that focuses on

   educating school-aged students with brain injuries and brain-based disorders.
13. By letter dated July 9, 2018, Parents brought a DPC in IHO Case No. 175150 against DOE

   alleging, inter alia, that DOE did not offer or provide A.N. with a FAPE for the 2018-2019

   school year and requesting relief, inter alia, a “stay-put” or Order on Pendency (“OP”).

   Such relief would require DOE to fund A.N.’s placement at iBRAIN during the pendency

   of the due process proceeding, as required by 20 U.S.C. §1415(j).

14. On July 9, 2018, A.N. started attending iBRAIN. He received all of his academic and

   related services at iBRAIN. He had an extended school day and was part of a 12-month

   academic program. A.N. attended a 6:1:1 class and had the services of a 1:1

   paraprofessional during the school day. He received special education related services

   (Assistive Technology Services, Occupational Therapy, Physical Therapy, Speech and

   Language Therapy, and Vision Education Services), as well as assistive technology devices

   and special transportation services that consisted of a 1:1 transportation nurse, a wheelchair

   accessible vehicle with air conditioning, and limited travel time of no more than 60

   minutes.

15. On October 9, 2018, IHO Brad Rosken (“IHO Rosken”) conducted a pendency hearing in

   the underlying administrative case. By decision and order dated October 9, 2018, IHO

   Rosken found that A.N.’s pendency program was that of his former school, iHOPE, and

   that such placement must remain A.N.’s pendency placement absent evidence of its

   unavailability.

16. Parents appealed from IHO Rosken’s order of pendency to the New York State Education

   Department’s Office of State Review (“SRO”), where the matter was dismissed by a State

   Review Officer on procedural grounds.
17. Parents then commenced a civil action in federal district court (Neske v. New York City

   Dep’t of Educ., 19-CV-2933 (VEC) (S.D.N.Y. November 7, 2019), and subsequently an

   appeal to the Second Circuit Court of Appeals (Neske v. New York City Dep’t of Educ.,

   Dkt. No. 19-4068, December 9, 2019), regarding the issue of pendency for A.N.

18. IHO Rosken recused from the matter, and the impartial hearing on the merits was

   conducted by IHO Edgar De Leon (“IHO De Leon”). In the hearing, the Parents argued: 1)

   DOE failed to offer or provide a FAPE to A.N.; 2) the Parents’ placement of A.N. at

   iBRAIN during the 2018-2019 school year was appropriate; and 3) the balance of equities

   favored the Parents’ claim for reimbursement of tuition and related services (including

   special transportation).

19. IHO De Leon issued his FOFD dated February 24, 2020. In the FOFD, IHO De Leon found

   that DOE had denied A.N. a FAPE during the 2018-2019 school year and that the Parents’

   placement of A.N. at iBRAIN during the 2018-2019 school year was appropriate for A.N.

   However, IHO De Leon denied all reimbursement to the Parents on the basis of equitable

   considerations.

20. Parents appealed to the SRO from IHO De Leon’s finding that the equities did not favor

   the Parents.

21. By decision dated June 8, 2020, State Review Officer Justyn P. Bates (“SRO Bates”)

   rendered a decision in SRO Appeal No. 20-070. In that decision, SRO Bates upheld IHO

   De Leon’s determination that all tuition and related service costs be denied based on

   equitable considerations.

22. SRO Bates erred by finding that the hearing record supported IHO De Leon’s findings

   regarding witness credibility.
23. Additionally, SRO Bates erred by deciding that the hearing record supported IHO De

   Leon’s finding that a total denial of reimbursement was warranted based on equitable

   considerations against the Parents.

                                  CAUSES OF ACTION

24. Pursuant to 20 U.S.C. §1415(i)(2), Plaintiffs seek appellate review and reversal of SRO

   Bates’ Decision in SRO Appeal No. 20-070, dated June 8, 2020.

                                         RELIEF

WHEREFORE, Plaintiffs respectfully request that this Court:

a. Issue a Preliminary Injunction:

           i.     Vacate SRO Appeal No. 20-070 dated June 8, 2020;

           ii.    Vacate and reverse IHO De Leon’s FOFD in IHO Case No. 175150 to the

                  extent that IHO De Leon found that equitable considerations supported a

                  total denial of reimbursement of tuition and related services for A.N. to

                  attend iBRAIN during the 2018-2019 school year;

           iii.   Issue an order that equitable considerations support a full award of payment

                  and/or reimbursement of tuition and related services, including special

                  transportation, at iBRAIN during the 2018-2019 school year for A.N.;

           iv.    Order DOE to fund A.N.’s placement at iBRAIN for the 2018-2019 school

                  year;

           v.     Award to Plaintiffs their costs and attorneys’ fees; and
              vi.    Grant such other and further relief as this Court deems just and proper.



Dated: October 6, 2020                             Respectfully Submitted,

                                                   /s: Peter G. Albert/

                                                   Peter G. Albert, Esq.
                                                   Brain Injury Rights Group, Ltd.
                                                   Attorneys for Plaintiffs
                                                   300 East 95th Street, Suite 130
                                                   New York, New York 10128
                                                   (646) 850-5035
